REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND




                No. 40

        September Term, 2013




     POTOMAC SHORES, INC.

                   v.

    RIVER RIDERS, INC., ET AL.




   Eyler, Deborah S.,
   Kehoe,
   Rubin, Ronald B.
         (Specially Assigned)

                  JJ.


         Opinion by Kehoe, J.




       Filed: August 29, 2014
       Maryland and Virginia have wrangled for centuries over two rivers, the Potomac and

the Pocomoke, that constitute most of their shared boundary. In 1877, an arbitration award,

accepted by both states and ratified by the Congress, established the boundary as the low-

water mark on the Virginia side of the Potomac River for those parts of the State and the

Commonwealth located west of the Chesapeake Bay.1 But the shores of the Potomac, like

those of all rivers, change as a result of accretion, erosion, and reliction.2 Does the boundary

between Maryland and Virginia shift as the south bank of the Potomac alters because of time

and the forces of nature? Or is the boundary fixed and immutable? If the latter, fixed and

immutable as of what date? The award provided no explicit guidance.

       The present appeal requires us to provide an answer, at least for part of the river. In

the absence of a definitive ruling from the Supreme Court, we conclude that, as to the non-

tidal portion of the river,3 our boundary with Virginia shifts as time and the gradual forces

of nature alter the location of the Potomac River’s southerly shore. For that reason, we will

       1
       We will discuss the arbitration award, which is commonly referred to as the Black-
Jenkins Award, in greater detail in Part II(3).
       2
       “Accretion” is “[t]he gradual accumulation of land by natural forces[.]” BLACK’S
LAW   DICTIONARY 22 (8th ed. 2004). “Erosion” is “[t]he wearing away of something by
action of the elements; exp., the gradual eating away of soil by the operation of currents or
tides.” Id. at 582. We will also reference two other terms. The first is “reliction,” which is
“[a] process by which a river or stream shifts its location, causing the recession of water
from its bank.” Id. at 1317. The second is an “avulsion,” which consists of “[a] sudden
removal of land caused by change in a river’s course or by flood.” Id. at 147.
       3
       The Potomac is tidal from its mouth to a point in the District of Columbia just
downstream of the Little Falls of the Potomac. Raymond W. Schaffranek, A
Flow-Simulation Model of the Tidal Potomac River, published in A WATER-QUALITY
STUDY OF THE TIDAL POTOMAC RIVER AND ESTUARY (U.S. Geological Survey Water-Supply
Paper 2234) (1987).
affirm the judgment of the Circuit Court for Washington County that dismissed, for want

of subject matter jurisdiction, Potomac Shores Inc.’s trespass action against River & Trail

Outfitters, Inc., and River Riders, Inc.

                                           Background

       River & Trail and River Riders are outdoor adventure outfits which operate fishing,

tubing, and whitewater rafting tours on the upper Potomac River. Potomac Shores alleges

that employees and customers of appellees routinely cross over a narrow strip of land, no

more than 150 feet wide, located along the southerly bank of the upper Potomac River (about

a mile downstream from Harper’s Ferry, West Virginia), in an area known locally as Potomac

(or Potoma) Wayside. Potomac Shores claims ownership of the land in question because an

1873 deed in its chain of title describes the boundary of its property as being the dividing line

between Maryland and Virginia “bounding the south shore of the Potomac River at medium

water mark.” Potomac Shores contends that what was the medium water mark in 1873 now

lies on the landward side of the south bank because of gradual accretion to the shoreline. For

these reasons, it views appellees’ use of the south bank as a trespass on its property.

       Appellees moved to dismiss the complaint. They contended that the circuit court

lacked jurisdiction over the alleged trespass because the south bank at Potomac Wayside is

located in Virginia, and not Maryland. They also asserted that the land in question is owned

by the National Park Service (as part of the Harper’s Ferry National Historic Park), and that

they have permission from the Park Service to use the site for access to the river.



                                                2
       After a hearing, the circuit court, the Honorable M. Kenneth Long, presiding, granted

the motion by means of a thorough and well-reasoned memorandum opinion. After

examining the long and complicated history of boundary-related disputes between those who

neighbor on the Potomac, Judge Long determined that “the boundary between Maryland and

Virginia follows the low-water mark on the south side of the Potomac River as the banks of

the river shift over time” and, based on this determination, concluded that the south bank at

Potomac Wayside was “outside the jurisdiction of the [courts of the] State of Maryland.”

Judge Long dismissed the case for lack of jurisdiction without addressing the merits of the

parties’ remaining contentions. Potomac Shores’s motion for reconsideration was denied.

This appeal followed.

       After oral argument, and in light of the significant issue raised by the appeal, we

invited the Attorneys General of Maryland and Virginia to file amici curiae briefs. In a

jointly filed brief, the Attorneys General agree with the circuit court that the real property

that is the subject of this litigation is located in Virginia. We will affirm the judgment of the

circuit court.

                                           Analysis

       The motion to dismiss filed in this case included matters outside the four corners of

the complaint and its exhibits. We will therefore treat the motion as one for summary

judgment. See D’Aoust v. Diamond, 424 Md. 549, 573 (2012); Md. Rule 2-322(c). We

review de novo a circuit court’s grant of summary judgment based solely on a matter of law.



                                               3
Harford County v. Saks Fifth Ave. Distrib. Co., 399 Md. 73, 82 (2007); Md. Rule 2-501.

       At the heart of Potomac Shores’s trespass claim is its contention that it owns the strip

of land lying between Potomac Wayside and the river—an assertion that appellees dispute.

If the parcel in question is in Virginia, the circuit court is without jurisdiction to resolve the

question of ownership. See Wilmer v. Philadelphia & Reading Coal & Iron Co., 130 Md.

666, 678 (1917) (Maryland courts do not have jurisdiction to resolve disputes as to title of

land located in another state.).

                         I. Overview and the Parties’ Contentions

       We provide a brief overview in order to place the parties’ contentions in context.

                                               A.

       The boundaries of forty-four of the forty-eight contiguous states are formed, at least

in part, by rivers.4 The United States Supreme Court has original jurisdiction over disputes

between states arising out of these boundaries.5 See U.S. Const., Article III, § 2 (“In all cases

. . . in which a state shall be party, the Supreme Court shall have original jurisdiction.”);

Virginia v. Maryland, 540 U.S. 56, 60 (2003). In the exercise of that jurisdiction, the

Supreme Court has generally recognized two types of riparian boundaries.



       4
           The exceptions are Montana, Wyoming, Utah and Colorado.
       5
        But inferior courts, including those of Maryland, may exercise jurisdiction over
disputes between private parties that call for a determination of the precise location of a
boundary between two states. This is a function of a court’s inherent authority to determine
the scope of its own jurisdiction. However, pursuant to Article III, § 2, such determinations
are not binding on the states.

                                                4
       The first category consists of state boundaries that are defined as being in the center,

or at the center of the channel, of a river. See, e.g., Louisiana v. Mississippi, 516 U.S. 22,

24-25 (1995); Louisiana v. Mississippi, 466 U.S. 96, 99 (1984); Arkansas v. Tennessee, 397

U.S. 88, 89-90 (1970); Arkansas v. Tennessee, 246 U.S. 158, 173-75 (1918). Such

boundaries typically shift with gradual changes in the river or its channel resulting from

accretion or erosion, but are not altered by a sudden change—an avulsion—in the river’s

geography. Arkansas v. Tennessee, 397 U.S. at 89-90.

       The second type of boundary follows the contours of one of the river’s shorelines,

usually at the low-water mark. See, e.g., Illinois v. Kentucky, 500 U.S. 380 (1991); Ohio v.

Kentucky, 444 U.S. 335 (1980); Maryland v. West Virginia, 217 U.S. 577 (1910); Morris v.

United States, 174 U.S. 196 (1899); Indiana v. Kentucky, 136 U.S. 479 (1890). Whether a

shoreline boundary shifts with accretion or erosion, or remains fixed in time, largely depends

on the historical reasons for the particular boundary. For example, in a series of cases

involving boundary disputes along the Ohio River between Kentucky, on one hand, and

Indiana, Ohio, and Illinois, on the other, the Supreme Court emphasized that its decisions as

to the precise location of the Ohio River boundary were heavily influenced by historical

factors unique to the formation of that boundary. See, e.g., Ohio v. Kentucky, 444 U.S. at

337–38 (“[I]t is far too late in the day to equate the Ohio with the Missouri, with the

Mississippi, or with any other boundary river that does not have the historical antecedents

possessed by the Ohio. . . .”). Specifically, Indiana, Ohio, and Illinois were formed out of



                                              5
territory ceded by Virginia to the United States in 1784, and in that cessation Virginia

retained jurisdiction over the Ohio River to its northerly shore. Kentucky succeeded to

Virginia’s rights to the Ohio when Kentucky was admitted to the Union in 1792. Id. at 337-

38. Based on this history, the Court has held that Kentucky’s northerly boundary was

coterminous with the river’s northerly shore as of 1792, and that the boundary has not since

changed as a result of accretion, erosion or reliction. See, e.g., Illinois v. Kentucky, 500 U.S.

at 383–84; Ohio v. Kentucky, 444 U.S. at 338; Indiana v. Kentucky, 136 U.S. at 508.

       Courts and legal commentators have sometimes referred to river boundaries that shift

with accretion or erosion as following a “shifting boundary theory.” Conversely, river

boundaries that remain fixed as of a particular historical date are said to reflect a “fixed

boundary theory.” The terms originate, in part, from the pre-eminent scholarly treatise on

this subject, 2 Aaron L. Shalowitz and Michael W. Reed, SHORE AND SEA BOUNDARIES 501-

04 (1964) (“Shalowitz and Reed”).6 We will use this terminology in this opinion.

                                               B.

       In support of its argument that Potomac Wayside lies within Maryland, Potomac

Shores argues that the “fixed boundary” principle applied in the Ohio River cases also

applies to the Potomac River boundary. In other words, it contends that the boundary

between Maryland and Virginia was fixed at some point in the past. According to Potomac

Shores, subsequent changes in the configuration of the south shore of the river do not affect



       6
           All references to Shalowitz and Reed are to the second volume of that work.
                                                6
the location of the boundary. Potomac Shores offers several possibilities as to when precisely

the boundary became fixed and asserts that, regardless of which one we ultimately select, the

land in question in this lawsuit is located in Maryland.

       The circuit court, the Attorneys General, and the appellees are in unison that Potomac

Shores draws the wrong lesson from the Ohio River cases. The appellees and the Attorneys

General assert, and the circuit court concluded, that the Supreme Court’s reasoning in those

cases was based, not upon a rule generally applicable to all interstate riparian boundaries, but

instead on the unique historical circumstances surrounding the formation of the states

bordering the Ohio River. We agree.

       Like the Ohio, the Potomac River has its own history. For our purposes, the relevant

history includes: conflicting colonial-era land grants; the terms of the 1877 Black-Jenkins

Award; a cartographic survey of part of the boundary that was accepted by both states as

reflecting the terms of the award; and two interstate compacts between Maryland and

Virginia whereby the states resolved disputes over access to the use and enjoyment of the

river and its resources. This history, and the Supreme Court cases interpreting it, form the

substance of our analysis.

                                       II. The History

                     (1) The Conflicting Grants of the Colonial Period

       When it came to granting title to land in what is now the eastern United States, the

members of England’s Stuart dynasty were generous but not overly consistent. An exegesis



                                               7
of the numerous grants made by the Stuart monarchs that, at least arguably, encompassed the

Potomac River is beyond the scope of this opinion.7 It is sufficient for our purposes to note

that, by the end of the seventeenth century, there were at least three conflicting jurisdictional

claims to the Potomac River: (1) those of the Virginia colonial assembly, as the successor-in-

interest to the London Company, which had received several grants from King James I to

induce the company to establish the colony at Jamestown; (2) those of the lords proprietary

of Maryland, pursuant to the 1632 grant by Charles I to Cecilius Calvert, Lord Baltimore,

Maryland’s first Lord Proprietor; and (3) those of Thomas, Lord Fairfax, deriving from a

1688 grant by James II to Fairfax’s father-in-law, Thomas Culpeper. No serious attempt was

made to resolve these claims until the American Revolution.

                  (2) The Compact of 1785: Maryland and Virginia Settle
                      Some Disputes but Fail to Agree on a Boundary

       In 1776, against the backdrop of the revolutionary tide rising across the colonies,

delegates from Virginia met in Williamsburg and proposed what was eventually adopted as

Virginia’s first constitution. In it, Virginia ceded to Maryland the territories included in

Charles I’s 1632 Charter to Lord Baltimore:

       except the free navigation and use of the rivers Patomaque and Pokomoke,
       with the property of the Virginia shores and strands, bordering on either of the
       said rivers, and all improvements, which have been, or shall be made thereon.
       The western and northern extent of Virginia shall, in all other respects, stand
       as fixed by the Charter of King James I in the year one thousand six hundred


       7
        For additional information as to these conflicting grants, see Report of the Special
Master in Virginia v. M aryland, 540 U .S. 56 (2003) , available at
http://www.supremecourt.gov/specmastrpt/orig129_120602.pdf (last visited July 22, 2014).
                                                8
       and nine, and [other enumerated authorities].

Va. Const. Art. XXI (1776), reprinted in 1 Hening’s Stat. 50, 56 (1823).

       The Commonwealth’s olive branch was spurned. Delegates from Maryland, meeting

in Annapolis, responded by adopting a resolution declaring “that the state of Virginia hath

not any right or title to any of the territory, bays, rivers, or waters, included in the charter

granted by [Charles I] to [Lord] Baltimore” and that “sole and exclusive jurisdiction over the

territory, bays, rivers, and waters, included in the said charter, belongs to this state.”

Proceedings of the Conventions of the Province of Maryland (Oct. 30, 1776), reprinted in

78 Md. Archives 292-93 (1836).

       As the War of Independence wound down, both Maryland and Virginia passed acts

of confiscation which effectively ended the proprietorships of the successors to Lord

Baltimore and Lord Fairfax and cemented each state’s jurisdictional authority over its

colonial territory.8 Disputes between the two states escalated, especially as to the right of

navigation on the river. In an effort to resolve these disagreements, George Washington, at

the time a private citizen, invited the legislatures of both Maryland and Virginia to appoint

commissioners to negotiate on behalf of their respective states. The commissioners met at




       8
        The acts of confiscation, passed by Maryland in 1781 and Virginia in 1783, resulted
in voluminous litigation. See, e.g., Martin v. Waddell, 41 U.S. 367 (1842); Martin v.
Hunter’s Lessee, 14 U.S. 304 (1816); Fairfax’s Devisee v. Hunter’s Lessee, 11 U.S. 603
(1812).
                                               9
Mount Vernon in March, 1785.9

       These efforts resulted in the Compact of 1785, an agreement by which the states

resolved many of their differences as to navigation upon, and access to, the river, but failed

to reconcile their differing views as to their proper boundary line.10 Article Seventh of the

Compact is relevant to the dispute before us because it expressly reserved to “[t]he citizens

of each state respectively” riparian rights:

       in the shores of the Patowmack river adjoining their lands, with all
       emoluments and advantages thereunto belonging, and the privilege of making
       and carrying out wharfs and other improvements . . . .

       The Compact became binding upon its approval, confirmation, and ratification by the

legislatures of Maryland and Virginia. 1785 Md. Laws ch. 1; 1786 Va. Acts ch. 17.11




       9
        The commissioners included: from Virginia, George Mason and Alexander
Henderson; and from Maryland, Samuel Chase, Thomas Stone, and Daniel of St. Thomas
Jenifer. See 1785–1786 Md. Laws ch. 1 (preamble).
       10
         See Virginia v. Maryland, 540 U.S. at 68 (“While the 1785 Compact resolved
certain jurisdictional issues, it did not determine the boundary between the States.”); Marine
Ry. & Coal Co. v. U.S., 257 U.S. 47, 63-64 (1921) (the 1785 Compact “says nothing about
the boundary . . . it left the question of boundary open to long continued disputes”); see also
Wharton v. Wise, 153 U.S. 155, 173–77 (1894) (summarizing the circumstances leading up
to the Compact, as well as its substantive terms); Barnes v. State, 186 Md. 287, 292-96
(1946) (same).
       11
       The relationship of Maryland and Virginia was not always acrimonious. For
example, both states passed legislation forming the Potomac Company, a venture tasked with
improving the navigability of the non-tidal portion of the Potomac River (above the fall line).
1784 Md. Laws ch. 33; 1784 Va. Acts ch. 43. The Company constructed canals and other
improvements on both sides of the Potomac, but was never financially successful.
Eventually, its assets were transferred to the Chesapeake and Ohio Canal Company. See
Chesapeake & O. Canal Co. v. Baltimore & O.R. Co., 4 G. & J. 1, 73 (1832).

                                               10
            (3) The Black-Jenkins Award of 1877: The Boundary Is Conceptually
                            Defined But Not Physically Located

       Throughout the early to mid-nineteenth century, the legislatures of both Maryland and

Virginia passed an array of sometimes conflicting laws concerning the Potomac and the

Pocomoke Rivers and the Chesapeake Bay. Officials of both states made sporadic, but

unsuccessful, attempts to resolve the on-going boundary questions. The resulting

jurisdictional uncertainty contributed in no small part to violent disputes among

watermen—from Maryland, from Virginia, and from New York and New England—over the

right to engage in the highly profitable business of harvesting what at the time appeared to

be an inexhaustible resource—the Chesapeake Bay oyster.12

       In 1874, in the face of escalating violence on the Chesapeake Bay and its estuarine

tributaries, Maryland and Virginia agreed to submit their conflicting boundary claims to

arbitration. The arbitrators—Jeremiah Black, James Beck, and Charles Jenkins—released

their decision in 1877 in what is commonly known as the “Black-Jenkins Award.” 13

       In reaching their decision, the arbitrators recognized that the colonial royal grants

were irreconcilably in conflict. Using Charles I’s 1632 charter as “the original measure of


       12
       Endemic violence between watermen and law enforcement officials of Maryland
and Virginia over oyster harvesting—commonly referred to as the “Oyster
Wars”—continued for decades. See, e.g., Wharton v. Wise, 153 U.S. 155, 174 (1894); Ex
parte Marsh, 57 F. 719 (1893); John R. Wennersten, THE OYSTER WARS OF CHESAPEAKE
BAY (1981) (“Wennersten”).
      13
       The full text of the Award and the arbitrators’ opinion (but not its accompanying
map) are found as Exhibits C and D to the Report of the Special Master in Virginia v.
Maryland, 540 U.S. 56 (2003).

                                             11
[the] territory” of Maryland, they determined that the boundary had, at one point, run along

“the right bank [the south bank] of the Potomac, where the high-water mark is impressed

upon it” but that “this is not the present boundary.” Instead, in the arbitrators’ view,

Virginia’s prescriptive use of the river’s south bank had changed the boundary to the south

bank’s low-water mark for the course of the entire river:

       The evidence is sufficient to show that Virginia, from the earliest period of her
       history, used the South Bank of the Potomac as if the soil to the low
       water-mark had been her own . . . .We . . . cannot help being influenced by our
       conviction . . . that [the Compact of 1785] applies to the whole course of the
       river above the Great Falls as well as below.[14]

                                           ****

              [I]t established that Virginia has a proprietary right on the south shore
       to low water-mark, and appurtenant thereto, has a privilege to erect any
       structures connected with the shore which may be necessary to the full
       enjoyment of her riparian ownership, and which shall not impede the free
       navigation or other common use of the river as a public highway.

       Based upon these and other considerations, the arbitrators concluded that the boundary

line between Maryland and Virginia was, in relevant part, as follows (emphasis added):

       Beginning at the point on the Potomac River where the line between Virginia
       and West Virginia strikes the said river at low-water mark, and thence,


       14
          A decision by Maryland’s Chancellor held that the 1785 Compact applied only to
the tidal portions of the Potomac River. Binney’s Case, 2 Bland 99, 126 (1829). Even after
the issuance of the Black-Jenkins Award, the Court of Appeals concluded that the scope of
the 1785 Compact did not extend past Great Falls. Middlekauff v. Le Compte, 149 Md. 621,
628 (1926). These holdings are inconsistent with the opinion of the arbitrators, and cannot
be squared with the Supreme Court’s subsequent decision in Maryland v. West Virginia,
discussed infra. For a further discussion of these early Maryland cases, see Barnes, 186 Md.
at 298–304. Virginia’s courts appear to have interpreted the 1785 Compact as applying to
the entire river. See Hendricks v. Commonwealth, 75 Va. 934, 939-40 (1882).
                                              12
       following the meanderings of said river, by the low-water mark,[15] to Smith’s
       Point, at or near the mouth of the Potomac….

                                          ****

       The low-water mark on the Potomac, to which Virginia has a right in the soil,
       is to be measured . . . from low-water mark at one headland to low-water mark
       at another, without following indentations, bays, creeks, inlets, or affluent
       rivers.

                                          ****

       Virginia is entitled not only to full dominion over the soil to low-water mark
       on the south shore of the Potomac, but has a right to such use of the river
       beyond the line of low-water mark as may be necessary to the full enjoyment
       of her riparian ownership . . . .

       In contrast to the laconic description of the boundary along the Potomac, the Award

set out longitudinal and latitudinal coordinates as to the location of the boundary in the

Chesapeake Bay and portions of the Eastern Shore. The Award also included a map

delineating the boundary along a portion of the lower Potomac River. The Award did not,

however, include any further description of the boundary along the portion of the Potomac

River located above Alexandria, Virginia.16

       The Black-Jenkins Award was approved, confirmed, and ratified by the legislatures

of both Maryland and Virginia, and was approved by Congress pursuant to the Compact



      15
        “[T]he ‘low-water mark’ of a river is defined as ‘the point to which the water
recedes at its lowest stage.’”Virginia v. Maryland, 540 U.S. at 62 n.2 (quoting Black’s Law
Dictionary 1586 (7th ed. 1999)).
      16
       The discrepancy in treatment reflected disputes between the states over oyster beds
in Pocomoke and Tangier Sounds in the Chesapeake Bay. See Wennersten, at 46–68.
                                              13
Clause of the Constitution, Art. I § 10, cl. 3. 1878 Md. Laws ch. 374; 1878 Va. Acts ch. 246;

Act of March 3, 1879, ch. 196, 20 Stat. 481.17

    (4) The Whiting Decision of 1889: The United States Coast and Geodetic Survey
     Articulates Rules for Interpreting the Text and Map of the Black-Jenkins Award

       Despite the mutual acceptance of the Black-Jenkins Award, disagreements between

Maryland and Virginia as to the actual location of the boundary persisted. One involved the

location of the boundary in the vicinity of “Hog Island,” in Judith Sound and the Coan River

on the lower Potomac River.18 The states referred the matter to Henry Whiting, an official

of the United States Coast and Geodetic Survey, for resolution. The details of the dispute are

not germane to the issues before us. What is important for our purposes is that Whiting

articulated principles for interpreting the Black-Jenkins Award that were later adopted by

Maryland and Virginia. One was that (emphasis added):

               [T]he descriptive text used [in the Award] and the conventional sign [19]
       adopted can only be regarded as an intentional avoidance of more specific
       mention and definition of points and features which time and natural causes
       might so change as to render their future identification doubtful. Whereas, the
       right bank of the Potomac, in its general features, will always be the right bank


       17
         Although the 1785 Compact pre-dates the existence of Congress, “when Congress
approved the Black-Jenkins Award [in 1879] it implicitly consented to the 1785 Compact
as well.” Virginia v. Maryland, 540 U.S. at 63 n.3.
       18
         The “Hog Island” in question no longer exists. The area in question is located near
the present-day village of Lewisetta, Virginia.
       19
        “Conventional signs” is a term for uniform topographical and surveying symbols
used on plats and maps. See Shalowitz and Reed, at 556. The “conventional sign” to which
Whiting referred was the arbitrators’ depiction of the boundary on the map accompanying
the Award.
                                              14
       so long as the river itself remains.[20]

                   (5) The Mathews and Nelson Survey of the Boundary
                           along the Tidal Portions of the River

       Although various entities, including the Coast and Geodetic Survey, prepared maps

of the boundary between Maryland and Virginia based on the Black-Jenkins Award, no map

was mutually acceptable to the two states. In addition, there was lingering uncertainty as to

the precise boundaries of some of the “ indentations, bays, creeks, inlets, or affluent rivers”

of the Potomac that the arbitrators awarded to Virginia. In the 1920's, the State and the

Commonwealth sought to rectify this situation by instructing Maryland State Geologist

Edward Mathews and Virginia State Geologist Wilbur Nelson to conduct an official survey

of the river “in accordance with” the Award. Mathews and Nelson did so in 1927. The result

of their efforts is found at Edward B. Mathews and Wilbur A. Nelson, REPORT ON THE

LOCATION OF THE BOUNDARY LINE ALONG THE POTOMAC RIVER BETWEEN VIRGINIA AND

MARYLAND     IN   ACCORDANCE     WITH THE     AWARD    OF   1877 (1928) (the “1928 Report”).

Mathews and Nelson “based their work . . . on the principles laid down by Mr. Whiting

whose decision regarding the boundary line at Hog Island was apparently accepted by both

Virginia and Maryland in 1889.” 1928 Report, at 13.

       One of the “principles laid down by Mr. Whiting” was that the language of the Award


       20
        The full text of Whiting’s decision is found at Edward B. Mathews and Wilbur A.
Nelson, REPORT ON THE LOCATION OF THE BOUNDARY LINE ALONG THE POTOMAC RIVER
BETWEEN VIRGINIA AND MARYLAND IN ACCORDANCE WITH THE AWARD OF 1877 at 11, 39-
42 (1928); see also Shalowitz and Reed at 498-99 (discussing Whiting’s decision and
reasoning).
                                                  15
“can only be regarded as an intentional avoidance of more specific mention and definition

of points and features which time and natural causes might so change as to render their future

identification doubtful.” Mathews and Nelson concluded that the boundary between the states

(emphasis added):

       follow[s] in a general way the course of the south bank of the river as shown
       by its general figure and the erosion of its banks by its waters without taking
       into consideration the minor sinuosities due to the entrance of streams or the
       flooding of low areas due to an erosion of the shore below low-water mark to
       such tributaries.

1928 Report, at 11-13, 15-16. Of course, the boundary is the low-water mark on the south

bank, not the south bank itself. Mathews and Nelson did not attempt to locate the low-water

mark at any point along the river’s south bank. Shalowitz and Reed, at 503.

       The Mathews-Nelson Survey resulted in the production of several maps of the south

shore of the Potomac from Jones Point, near Alexandria, Virginia, to Smith’s Point, at the

confluence of the river and the Chesapeake Bay. The maps, which are appended to the 1928

Report, do not purport to show the low-water line of the river. The maps were subsequently

approved and ratified by the legislatures of both Maryland and Virginia as a “just and fair

expression of the Award of 1877" and the “true representation” of the boundary between the

states. 1929 Md. Laws ch. 109; 1928 Va. Acts ch. 1232.

       In 1929, pursuant to recommendations made by Mathews and Nelson, geologic

engineers placed fifty-eight “monuments”—stone markers with “Virginia-Maryland

Boundary Commission” inscribed on them—along the banks of the Potomac River beginning



                                              16
at Jones Point, in Alexandria, Virginia, and extending to the river’s mouth. Shalowitz and

Reed, at 500–03.21 The monuments were intended to allow surveyors to locate the

approximate boundary between the states as of 1929, but did not purport to establish, nor do

they provide a mechanism to determine, the low-water mark at any of the marked locations

or anywhere in-between. Id. at 502–03. Mathews and Nelson did not survey any part of the

Potomac River located above Jones Point.

                    (6) The Potomac River Compact of 1958: The States
                            Re-Affirm the Award and the Survey

       Neither the Black-Jenkins Award nor the Mathews-Nelson Survey put an end to

interstate disputes over the Potomac. In the 1940's and 1950's, Maryland and Virginia again

began to wrangle over the river, again prompted in part by continued violence between the

watermen and law enforcement officials of both states over the river’s oyster beds and other

natural resources. The states eventually settled their disputes by entering into the Potomac

River Compact of 1958. See 1958 Md. Laws ch. 269, 1959 Va. Acts ch. 28, Pub. L. No. 87-

783, 76 Stat. 797 (1962).

       Although, in formulating the terms of the 1958 Compact, Maryland and Virginia

focused primarily on resolving the fisheries-related disputes at the heart of the ongoing

lawlessness and violence on the river, two aspects of the compact are important to our


       21
         Mathews and Nelson prepared a supplemental report regarding the monumentation
process which, confusingly, is identical in title (other than the date of publication) but not in
content, to the 1928 Report. See R EPORT ON THE L OCATION OF THE B OUNDARY L INE A LONG
THE P OTOMAC R IVER B ETWEEN V IRGINIA AND M ARYLAND IN A CCORDANCE WITH THE
A WARD OF 1877 (1930).

                                               17
analysis. First, the compact’s preamble provides, in pertinent part (emphasis added):

       Maryland and Virginia each recognizing that Maryland is the owner of the
       Potomac River bed and waters to the low water mark of the southern shore
       thereof, as laid out on the Mathews-Nelson Survey of 1927, and that Virginia
       is the owner of the Potomac River bed and waters southerly from said low
       water mark, as laid out, and the citizens of Virginia have certain riparian
       rights along the southern shore of the River as shown on said Mathews-Nelson
       Survey....

       Second, Article VII, § 1 reaffirms Article Seventh of the 1785 Compact:

       The rights, including the privilege of erecting and maintaining wharves and
       other improvements, of the citizens of each State along the shores of the
       Potomac River adjoining their lands shall be neither diminished, restricted,
       enlarged, increased nor otherwise altered by this Compact, and the decisions
       of the courts construing that portion of Article VII of the Compact of 1785
       relating to the rights of riparian owners shall be given full force and effect.

       The 1958 Compact remains a valid and binding agreement between Maryland and

Virginia. See Virginia v. Maryland, 540 U.S. at 64 n.4.

                               (7) The Potomac River Cases

       Three United States Supreme Court cases involving jurisdictional disputes on the

Potomac River are also important to our analysis: Morris v. United States, 174 U.S. 196

(1899); Maryland v. West Virginia, 217 U.S. 1 (1910), and Maryland v. West Virginia, 217

U.S. 577 (1910); and Virginia v. Maryland, 540 U.S. 56 (2003).

       Morris was decided subsequent to the Black-Jenkins Award but prior to the

Mathews-Nelson Survey. The case involved the claims of various riparian property owners

to artificially filled areas along the northerly and southerly banks of the Potomac within the

jurisdiction of Washington, D.C. The plaintiffs, tracing their claims to either Charles I’s

                                             18
1632 charter to Lord Baltimore or to James II’s 1688 charter to Lord Culpeper, asserted that

they owned the filled areas because they owned the riverbed atop which the fill had been

placed. 174 U.S. at 223-24, 227-28.

       In rejecting these claims, the Court relied on two observations important to our

analysis: First, that “the grant to Lord Baltimore in unmistakable terms included the Potomac

river. . . .,” id. at 223, and that “Lord Baltimore, his heirs and assigns, were never divested

[of the river] by any valid proceedings prior to the Revolution, nor was such grant affected

by the subsequent grant to Lord Culpeper.” Id. at 225. And, second, that Maryland and

Virginia, by enacting legislation confirming the Black-Jenkins Award, had declared “the

jurisdictional line and boundary [between them] . . . to be the low-water mark on the

Virginia shore.” Id. at 224. The Court did not, however, address whether the boundary along

the south bank’s low-water mark was fixed as of a certain date, or whether the boundary line

fluctuated with accretion or erosion of the bank.

       In 1910, the Supreme Court decided Maryland v. West Virginia. The decision, which

was issued in two parts, resolved a jurisdictional dispute on the upper Potomac River

between Maryland and West Virginia, as successor to Virginia’s claims to that portion of the

river. 217 U.S. at 22-23. Among the issues presented was a jurisdictional claim by West

Virginia “to the Potomac river to the north bank thereof. . . .” Id. at 45. The Court rejected

this claim by expressly relying on the Morris Court’s observation that the 1632 Charter had

granted to Maryland “‘the Potomac river and the soil under it, and the islands therein, to the



                                              19
high-water mark on the southern or Virginia shore. . . .’” Id. at 46 (quoting Morris, 174 U.S.

at 224-25). The Court ordered the parties to submit a decree settling their jurisdictional rights

to the territories in dispute in accordance with the aforesaid holdings.

       The states, however, could not agree on several things, including whether the shared

boundary line along the Potomac’s south shore was located at the high-water or low-water

marks. 217 U.S. at 578. To resolve the issue, the Court looked to the Compact of 1785, and

concluded that “the privileges reserved [in the Compact] respectively to the citizens of the

two states on the shores of the Potomac are inconsistent with the claim that the Maryland

boundary on the south side of the Potomac river shall extend to the high-water mark”; and

that “[t]here is no evidence that Maryland has claimed any right to make grants on that side

of the river, and the privileges reserved to the citizens of the respective states in the compact

of 1785, and its subsequent ratifications, indicate the intention of each state to maintain

riparian rights and privileges to its citizens on their own side of the river.” Id. at 580-81.

Based on these observations, the Court concluded that, “[t]he decree will therefore provide

for the south bank of the Potomac river at low-water mark on the West Virginia shore as the

true southern boundary line of the state of Maryland.” Id. at 581. In so holding, the Court

noted that, “[t]his conclusion gives to Maryland a uniform southern boundary along Virginia

and West Virginia, at low-water mark on the south bank of the Potomac river,” and that it

“is also consistent with the previous exercise of political jurisdiction by the states

respectively.” Id. at 581. As in Morris, the Court did not expressly address whether the



                                               20
boundary between the states on the southern bank of the Potomac River at the low-water

mark was fixed as of a particular date, or whether the boundary line shifted with accretion

or erosion of the south bank.

       Virginia v. Maryland, the most recent Supreme Court case on the jurisdiction issue,

arose out of a dispute between Maryland and Virginia over Maryland’s attempt to regulate

Virginia’s “right to withdraw water from the Potomac River and to construct improvements

appurtenant to the Virginia shore.” 540 U.S. at 60. Several aspects of the Court’s analysis are

important for our purposes. First, the Court noted that “Morris did ultimately decide that

Maryland’s 1632 charter included the Potomac River from shore to shore” and that “the

Black-Jenkins arbitrators held that Maryland was sovereign over the River to the low-water

mark on the Virginia shore.” Id. at 68-69. Second, in determining that Virginia held

sovereign rights “to use the River beyond the low-water mark,” the Court

noted—approvingly—that the states were in agreement that the territory landward of the low-

water mark on the river’s south bank was in Virginia, and not Maryland. Id. at 69, 72. As in

its prior decisions, the Court omitted any discussion about whether the south bank’s low-

water mark was to be determined on a shifting basis, or as of the date of the Black-Jenkins

Award of 1877, the Mathews-Nelson Survey of 1927, or some other historical date.

       We now turn to the contentions raised by Potomac Shores.

                        III. The South Bank at Potomac Wayside

       Potomac Shores asserts that the boundary between Maryland and Virginia was fixed



                                              21
according to the south bank’s low-water mark as it existed in 1877 (the date the Black-

Jenkins Award was issued), 1927 (the date the Mathews-Nelson Survey was conducted), or

1929 (the date the boundary monuments were erected along the lower river).22 Resolving this

claim requires us to interpret the Compacts of 1785 and 1958, the Black-Jenkins Award, and

the Mathews-Nelson Survey. Because these authorities were approved by the legislatures of

Maryland and Virginia and, in some instances, by Congress, we construe them pursuant to

the general rules of statutory construction. See Virginia v. Maryland, 540 U.S. at 66; New

Jersey v. New York, 523 U.S. 767, 811 (1998); Barnes v. State, 186 Md. at 291-92. In

interpreting these authorities, our goal is to discern the drafter’s intent. Breslin v. Powell, 421

Md. 266, 286 (2011); Barnes, 186 Md. at 291. We look to the plain language of the text,

giving it its natural and ordinary meaning, State Dep’t of Assessments & Taxation v.

Maryland–Nat’l Capital Park & Planning Comm’n, 348 Md. 2, 13 (1997), and read it in the

context in which it appears. Breslin, 421 Md. at 287.

       We begin with the Black-Jenkins Award. The Award established that the boundary

between Maryland and Virginia on the upper Potomac River was to run along the river’s

south bank at low-water mark “following the meanderings of said river, by the low-water

mark, to [the mouth of the river].” The Award also established that Virginia “is entitled to



       22
        Potomac Shores does not assert that either 1878 (when the Black-Jenkins Award
was adopted by the legislatures of Maryland and Virginia) or 1879 (when the Award was
approved by Congress) are operative dates. If it had, we would, for the same reasons as
discussed in the main text, disagree that the low-water mark along the upper river’s south
bank was fixed as of those dates.
                                                22
full dominion over the soil to low-water mark.” Conspicuously absent from the Award or its

accompanying opinion, however, is any attempt by the arbitrators to identify or further define

the south bank’s low-water mark along the upper Potomac as it existed in 1877. Although

a map of a portion of the lower river near the Chesapeake Bay was incorporated into the

Award, that map does not depict Potomac Wayside nor does it identify the south bank’s low-

water mark.23

       Additionally instructive is the Award’s interpretation by the U.S. Coast and Geodetic

Survey official Henry Whiting, who based his survey of Hog Island in part on the principle

that “the descriptive text” used in the Award “can only be regarded as an intentional

avoidance of more specific mention and definition of points and features which time and

natural causes might so change as to render their future identification in doubt.” 1928 Report,

at 11 (quoting U.S.C. & G.S. Report for 1890). In consistent fashion, neither Morris nor

Maryland v. West Virginia, both of which were decided subsequent to the Black-Jenkins

Award but prior to the Mathews-Nelson Survey, interpreted the Award as establishing a

fixed, unwavering boundary as of 1877. See also Shalowitz and Reed, at 502 (“Up to the

time of marking the boundary line in 1929, the technical evidence seems clear that a shifting

boundary theory was followed.”). All of this convinces us that the Black-Jenkins Award did

not permanently fix the boundary as the south bank’s 1877 low-water mark.

       We next decide whether the Mathews-Nelson Survey fixed the low-water mark on the



       23
            The map accompanying the Award is reproduced in Shalowitz and Reed, at 176.
                                              23
south bank at Potomac Wayside. We believe that it did not. In their reports, Mathews and

Nelson made several things very clear. First, the survey was conducted for the purpose of

“determin[ing] where the accepted boundary lies . . . in accordance with the Award of

1877”—as opposed to setting a new boundary. Second, the survey “made no changes in the

actual boundary” and did not otherwise “afford[] an opportunity for a review or introduction

of the old controversies regarding [rights to the river].” Finally, the survey was made “on

the principles laid down by Mr. Whiting,” including, presumably, Whiting’s conclusion that

the Award was intended to establish a shifting, as opposed to a fixed, boundary. 1928

Report, at 1-2, 11; 1930 Report, at 1.

       To accomplish their task, Mathews and Nelson surveyed the river’s south bank up to

Alexandria, Virginia, creating official cartographic maps in the process. Consistent with the

purposes of the survey and the principles previously espoused by Whiting, Mathews and

Nelson did not attempt to locate the low-water mark along the south bank. Moreover, the

legislatures approved the cartographic maps produced during the survey as a “just and fair

expression of the Award of 1877," and not as a new or independent delineation of the

boundary between Maryland and Virginia. 1929 Md. Laws ch. 109; 1928 Va. Acts ch. 1232.

Thus, there can be no question that the Mathews-Nelson Survey did not fix, nor even attempt

to locate, the low-water mark at any location along the river, much less those parts of the

river that Mathews and Nelson did not survey.

       We come to the same conclusion with respect to the boundary commission’s



                                             24
monuments. The monuments track the Mathews-Nelson Survey, and, as such, were not

placed upriver of Jones Point. While the approximate boundary line at the location of the

monuments can be determined using appropriate surveying techniques, the monuments were

all placed above the high-water mark, and “no tidal control was used for determining the

low-water line” at any of the marked locations or anywhere in-between. Shalowitz and Reed,

at 500, 502-03.

       There is a more fundamental problem with this aspect of Potomac Shores’ argument.

Even if we assume that the monuments were intended to fix the location of the boundary as

of the date of the survey, the fact remains that the upper river was neither surveyed nor

monumented. It would be illogical for us to conclude that a survey of one portion of the river

was intended to fix the boundary in other areas.

       All of this leads us to conclude that the Black-Jenkins Award established a shifting

boundary. Whether the joint legislative approval of the Mathews-Nelson Survey changed

the nature of the boundary on the tidal portions of the river is not before us because

Mathews and Nelson never purported to survey the non-tidal portion of the Potomac.

Accordingly, we hold that the boundary of Maryland and Virginia along the upper river’s

south bank, including Potomac Wayside, follows the low-water mark as it presently exists,

shifting with gradual changes in the shoreline due to accretion and erosion. Our conclusion

is not affected by the 1958 Compact, because its reference to the interstate boundary is

limited to the stretch of the river surveyed by Matthews and Nelson. We need not—and do



                                             25
not—address whether the boundary on the tidal portions of the river is shifting or fixed.

       This interpretation is consistent with the Supreme Court’s observations in Maryland

v. West Virginia and other cases, and ensures the protection of Virginia’s riparian rights and

rights over the soil to the low-water mark as recognized in the Compacts of 1785 and 1958,

the Black-Jenkins Award, and by the Supreme Court. As the Attorneys General point out, this

view is also in accord with the historical exercise of each state’s jurisdictional rights,

including their exercise of criminal jurisdiction. See, e.g., Barnes, 186 Md. at 309 (observing

that county jurisdiction extends to “the ultimate limits of [Maryland] across the Potomac

River, which would be to low-water mark on the Virginia shore.”); Traverso v.

Commonwealth, 6 Va. App. 172, 174 (1988) (citing Va. Code 7.1-7) (“[T]he boundary

between Virginia and Maryland . . . runs with the Potomac River’s low water mark as it

‘meanders’ along the Virginia shoreline.”). As a matter of policy, the adoption of a shifting

boundary theory constitutes a fair and practical way to avoid jurisdictional uncertainties

along the upper Potomac, at least at the present time.

       Moreover, this approach is in accord with the rules governing disputes between

private property owners over title to accreted or eroded land, rules which are instructive in

deciding boundary disputes between states. See Virginia v. Maryland, 540 U.S. at 82-83

(Kennedy, J., dissenting) (quoting Rhode Island v. Massachusetts, 37 U.S. 657, 714 (1838)

(“No court acts differently in deciding on boundary between states, than on lines between

separate tracts of land.”)); Arkansas v. Tennessee, 246 U.S. 158, 173 (1918) (“[W]here



                                              26
running streams are the boundaries between States, the same rule applies as between private

proprietors.”). The rule applicable to individuals who own property bordering on bodies of

water was succinctly stated by the Court in Arkansas v. Tennessee : “when the bed and

channel are changed by the natural and gradual processes known as erosion and accretion,

the boundary follows the varying course of the stream.” 246 U.S. at 173; see also Steelman

v. Field, 142 Va. 383, 389 (1925) (“However this line may thus change either for the

advantage or disadvantage of the riparian owner, low water mark remains his true boundary

. . . . that which is lost at one place is sometimes gained at another.”); Blackstone,

C OMMENTARIES ON THE L AWS OF E NGLAND 262 (1766) (U. Chicago Press 1979) (“[I]f a

river, running between two lordships, by degrees gains upon the one, and thereby leaves the

other dry; the owner who loses his ground thus imperceptibly has no remedy . . . .”).

       We harbor no doubt that it is within the means of capable surveyors to accurately

identify the low-water mark as it presently exists at Potomac Wayside. We do not need a

precise delineation of the low-water line to resolve the jurisdictional question in this case,

however. In its complaint, Potomac Shores alleges that appellees trespassed on property

located landward of the river. In its appellant brief, Potomac Shores clarifies that it “does not

in any way challenge the right of any person to use the waters of the Potomac River[.]” In

other words, Potomac Shores’s position is that appellees were trespassing only on property

located landward of the south bank’s low-water mark. Because this territory lies in Virginia,

and not Maryland, we will affirm the decision of the circuit court dismissing this case for



                                               27
lack of jurisdiction.24

                              IV. The “Rock Outcroppings”

       In the course of the circuit court’s hearing on appellees’ motions to dismiss, Potomac

Shores argued for the first time that appellees also trespassed on the riverbed’s “rock

outcroppings”—what are, in essence, large rocks that peak above the water’s surface at

various points. The circuit court did not address this claim in its opinion. Highlighting the

omission, Potomac Shores moved for reconsideration, arguing that, even if the south bank

at Potomac Wayside was in Virginia, the “rock outcroppings” were located in Maryland. The



       24
         Potomac Shores also asserts that, to the extent that the Virginia shoreline at Potomac
Wayside has changed through accretion, most, or perhaps all, of that accretion was the result
of human activity, specifically, the construction of a nearby bridge abutment. Potomac
Shores points to a series of California decisions, e.g. City of Los Angeles v. Anderson, 206
Cal. 662, 668 (1929) and City of Newport Beach v. Fager, 39 Cal. App. 2d 23, 26 (1940),
in support of its contention that “[i]f the accretion was formed by artificial means or is
caused by the upland owner, then in such cases title to the newly formed land will remain
with the owner of the riverbed.” There are difficulties with this argument. These cases are
concerned with private ownership, not the location of interstate boundaries. Additionally,
the lands in question in the cases were created not by accretion but by artificial means,
specifically, harbor improvement projects. Anderson, 206 Cal. at 663; Fager, 39 Cal. App.
2d 23, 26-27. Thus, these cases are factually inapposite.

        Moreover, as the Attorneys General point out, the federal common law of accretion
controls state boundary questions. See Virginia v. Maryland, 540 U.S. at 74 n.9 (“Federal
common law governs interstate bodies of water, ensuring that . . . neither State harms the
other’s interest in the river.”). The federal cases do not differentiate between accretion
resulting from human activities and accretion caused by natural events. See, e.g., California
ex rel. State Lands Comm’n v. United States, 457 U.S. 273, 281-85 (1982) (Under the
“federal rule . . . accretions, regardless of cause, accrue to the upland owner. . . .”). Thus,
as long as the change in the shoreline at Potomac Wayside was accretive, that is,
gradual—and this is not in dispute—the immediate cause of the accretion is not relevant for
purposes of locating the boundary.
                                              28
circuit court denied the motion, observing that Potomac Shores’ complaint lacked any

mention of rock outcroppings or allegations of trespass thereon, and, further, that, in its

pleadings, Potomac Shores had asserted that the alleged trespass was “limited to the land it

owns adjacent to the Potomac River.”

       Potomac Shores argues that the court erred in dismissing this claim because the

alleged trespass occurred in Maryland. Potomac Shores misconstrues the basis of the circuit

court’s ruling. The court did not dismiss the rock outcroppings claim on jurisdictional

grounds. Rather, it concluded that, because the claim was not alleged at all, much less

properly, in the operative complaint, it did not save the complaint from dismissal. The circuit

court was correct. See Md. Rule 2-303 (setting forth Maryland’s pleading requirements); cf.

Tavakoli-Nouri v. State, 139 Md. App. 716, 732 (2001) (“The failure to state separate causes

of action in separate counts is improper and renders the complaint deficient.”).25

                                         Conclusion

       We hold that the boundary between Maryland and Virginia at Potomac Wayside is

the low-water mark on the Virginia shore as the shore changes location over time through

the forces of accretion, erosion and reliction. Our reasoning is applicable to other boundary

questions on the non-tidal portions of the Potomac River. In reaching our decision, it is not

necessary for us to decide whether the same analysis would apply to the boundary along the

       25
         Potomac Shores also argues that the circuit court abused its discretion in failing to
grant it leave to amend the complaint in order to add its claim of trespass over the rock
outcroppings. Potomac Shores did not, however, move for leave to amend, and it offers no
reasons as to why the court was obligated to grant such relief sua sponte.

                                              29
tidal portions of the river.26



               THE JUDGMENT OF THE CIRCUIT COURT FOR WASHINGTON
               COUNTY IS AFFIRMED. APPELLANT TO PAY COSTS.




       26
         There is one difference between our analysis and the circuit court’s. In its
memorandum opinion, the circuit court noted that “even if the [Mathews-Nelson] Survey
fixed the boundary, it could only have fixed the boundary that it represented on the maps it
submitted with its report.” The circuit court nonetheless concluded that “the boundary
between Maryland and Virginia follows the low water mark on the south side of the
Potomac River as the banks of the river shift over time.” In other words, the court did not
distinguish between the tidal and non-tidal portions of the Potomac. As we have explained,
we are limiting our holding to the non-tidal portions of the river.
                                            30